Citation Nr: 1723426	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-25 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with a disc bulge at L4-5.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to April 1954.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in part, granted an increased 20 percent evaluation for degenerative disc disease of the thoracolumbar spine with a disc bulge at L4-5.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

On March 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with a disc bulge at L4-5 have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On March 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the issue on appeal was requested.  Specifically, the Veteran's representative wrote the following: "Please be advised that the Veteran withdraws the appeal he currently has pending."  As this statement from the Veteran's representative is in writing and clearly shows the Veteran's intent to withdraw his appeal, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with a disc bulge at L4-5 is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


